 

Exhibit 10.16

 

INTEGRATED ELECTRICAL SERVICES, INC.

1800 WEST LOOP SOUTH, SUITE 500

HOUSTON, TEXAS 77027

 

[Date]

 

Restricted Stock Grant Agreement

 

«Optionee Name»

«Optionee Address»

«Optionee Address»

 

Dear «Optionee Name»:

 

Integrated Electrical Services, Inc. (the “Company”) is pleased to inform you
that you have been granted restricted shares of Integrated Electrical Services,
Inc. common stock under the 1999 Incentive Compensation Plan.

 

1. Restricted Stock Grant Number

    Grant Date

    Grant Price Per Share

    Total Number of Shares Granted

 

2. These shares will vest in two installments —                 shares on
                     and              shares on                      provided
that you are still employed by IES or one of its subsidiaries on those dates.
The shares will be issued as soon as practical but will remain subject to
forfeiture as described in item #5.

 

3. The shares are not transferable by you, other than by will or laws of descent
and distribution, until they vest.

 

4. If your employment with IES or one of its subsidiaries ceases before a date
for vesting of shares, other than because of death, your disability as
determined by IES or because there is a “Change of Control” of IES (as this term
is defined in the 1999 Incentive Compensation Plan), then you will forfeit any
shares that have not yet vested. If your employment ceases because of your
death, your disability as determined by IES or a Change of Control of IES, you
or your heirs will still be entitled to receive these shares.

 

5. Upon vesting of these shares of common stock, the Company must receive any
amount it is required to withhold under applicable tax laws and regulations, and
the Company is authorized to withhold from any compensation payable to you any
tax required to be withheld. The Company is permitted to fulfill any other legal
requirements prior to issuing the shares.

 

6. These shares will be issued to you under IES’ 1999 Incentive Compensation
Plan, and their issuance is governed by this Plan and any determination made by
the Compensation Committee of the IES Board of Directors.

 



--------------------------------------------------------------------------------

7. This grant is subject to the terms of the Plan, which are hereby incorporated
by reference. In the event of a conflict between the terms of this Agreement and
the Plan, the Plan shall be the controlling document. Capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to them
in the Plan.

 

By my signature below I hereby acknowledge receipt of this grant on the date
shown above, which has been issued to me under the terms and conditions of the
Plan and the terms and conditions attached hereto. I further agree to conform to
all of the terms and conditions of the grant and the Plan. This grant agreement
is effective after your signature and the subsequent counter signature of
Integrated Electrical Services, Inc.

 

Signature:           Date:    

INTEGRATED ELECTRICAL SERVICES, INC.

        By:           Date:    

 